Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on September 27, 2018. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities: 
Claim 1
“the crystal grains in the width direction” should be --the columnar crystal grains in a width direction--
“T/D” should be --T [μm]/D [μm]--
“the thickness T of the piezoelectric film” should be --the thickness of the piezoelectric film--
Claim 4
“the thickness T of the piezoelectric film” should be --the thickness of the piezoelectric film-- 
Claims 1 and 5
“the crystal grains” should be --the columnar crystal grains--
Claim 5
“the average diameter D of the crystal grains in the width direction” should be --the average diameter of the columnar crystal grains in the width direction--
Claim 8
“the layers” should be --the plurality of layers--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In Claim 6, it unclear what “an intermediate layer that is disposed between the piezoelectric films” indicates.  A single piezoelectric film is introduced in Claim 1.  It is unclear what is meant by “between” given that only one piezoelectric film is introduced.
Dependent claims 2-20 inherit the deficiencies of independent claim 1, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claim 6 recites the limitation “the piezoelectric films.”  There is insufficient 
antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the layer.”  There is insufficient antecedent basis 
for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 10, and 19 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Shimada et al. (U.S. Patent No. 8,366,248; hereinafter “Shimada”).
Regarding claim 1, Shimada discloses a piezoelectric actuator comprising: a vibration portion (Figs. 2b/3, 60; [Column 4, lines 40-41]); a support portion 31) that is integrally configured (Figs. 2b/3) with the vibration portion (Figs. 2b/3, 60; [Column 4, lines 40-41]) and supports (Figs. 2b/3) the vibration portion (Figs. 2b/3, 60; [Column 4, lines 40-41]); and a piezoelectric element (Figs. 2b/3, 300) that is disposed on (Figs. 2b/3) the vibration portion (Figs. 2b/3, 60; [Column 4, lines 40-41]), wherein the piezoelectric element (Figs. 2b/3, 300) includes a piezoelectric film (Figs. 2b/3, 70) including columnar crystal grains (Figs. 2b/3, 70a; [Column 5, lines 20-22] – “…the piezoelectric layer 70…has columnar grains 70a…”) extending in a thickness direction (Figs. 2b/3; Fig. 3), wherein, when a thickness (Figs. 2b/3, thickness of 70; [Column 4, line 21] – 0.5 microns to 5 microns) of the piezoelectric film (Figs. 2b/3, 70) is referred to as T [μm] and an average diameter of the crystal grains (Figs. 2b/3, 70a; [Column 6, lines 3-7 and 11-15] – “In the present invention, the term "grain size" of the piezoelectric layer refers to the diameter of the columnar grain on the end face side, i.e., the grain size on the surface (upper electrode film) side.…with respect to the grain sizes of each piezoelectric layer 70 according to this embodiment, the largest grain size is about 220 [nm]. The smallest grain size is about 20 [nm]. The average grain size m is determined to be 109 [nm].” – 109 nm = 0.109 microns) in the width direction (Figs. 2b/3; [Column 6, lines 3-7]) is referred to as D [μm], T/D is within a range of 10 to 100 (Figs. 2b/3; [0319] – 2.18/0.109 = 20; 3.27/0.109 = 30; 4.36/0.109 = 40), wherein the thickness T (Figs. 2b/3, thickness of 70; [Column 4, line 21] – 0.5 microns to 5 microns) of the piezoelectric film (Figs. 2b/3, 70) is larger than or equal to 2 thickness of 70; [Column 4, line 21] – 0.5 microns to 5 microns), and wherein a standard deviation of diameters of the crystal grains in the width direction is less than or equal to 1.8 μm (Figs. 2b/3, 70a; [Column 6, lines 3-7 and 11-15] – “In the present invention, the term "grain size" of the piezoelectric layer refers to the diameter of the columnar grain on the end face side, i.e., the grain size on the surface (upper electrode film) side.…with respect to the grain sizes of each piezoelectric layer 70 according to this embodiment, the largest grain size is about 220 [nm]. The smallest grain size is about 20 [nm]. The average grain size m is determined to be 109 [nm]. The standard deviation a is 38.5 [nm].” – 38.5 nm = 0.0385 microns).  
Regarding claim 4, Shimada discloses the piezoelectric actuator according to Claim 1, wherein the thickness T (Figs. 2b/3, thickness of 70) of the piezoelectric film (Figs. 2b/3, 70) is within a range of 2 μm to 10 μm (Figs. 2b/3, thickness of 70; [Column 4, line 21] – 0.5 microns to 5 microns).
Regarding claim 5, Shimada discloses the piezoelectric actuator according to Claim 1, wherein the average diameter D of the crystal grains in the width direction is within a range of 0.1 μm to 1 μm (Figs. 2b/3, 70a; [Column 6, lines 3-7 and 11-15] – “In the present invention, the term "grain size" of the piezoelectric layer refers to the diameter of the columnar grain on the end face side, i.e., the grain size on the surface (upper electrode film) side.…with respect to the grain sizes of each piezoelectric layer 70 according to this embodiment, the largest grain size is about 220 [nm]. The smallest grain size 20 [nm]. The average grain size m is determined to be 109 [nm].” – 109 nm = 0.109 microns).  
Regarding claim 6, Shimada discloses the piezoelectric actuator according to Claim 1, wherein the piezoelectric film (Figs. 2b/3, 70) includes a plurality of layers (Figs. 2b/3, layers of 70; [Column 4, lines 59-60]) that are formed of piezoelectric materials (Figs. 2b/3; [Column 4, lines 59-60]), and wherein the piezoelectric element (Figs. 2b/3, 300) includes an intermediate layer (Figs. 2b/3, intermediate layer of layers of 70 located closest to 60; [Column 4, lines 59-60]) that is disposed between the piezoelectric films (Figs. 2b/3, layers of 70; [Column 4, lines 59-60]) and is configured to include titanium (Figs. 2b/3, layers of 70; [Column 5, lines 8-14]). 
Regarding claim 8, Shimada discloses the piezoelectric actuator according to Claim 6, wherein the intermediate layer (Figs. 2b/3, intermediate layer of layers of 70 located closest to 60; [Column 4, lines 59-60]) is disposed between the layers (Figs. 2b/3, outermost layers of 70 located closest to 60; [Column 4, lines 59-60]) that are located closest to the vibration portion (Figs. 2b/3, 60; [Column 4, lines 40-41]), among the plurality of layers (Figs. 2b/3, layers of 70; [Column 4, lines 59-60]).  
Regarding claim 10, Shimada discloses a piezoelectric drive device comprising: the piezoelectric actuator (Figs. 2b/3) according to Claim 1; and a driven member (Figs. 2b/3, 50/55/60 in combination
Regarding claim 19, Shimada discloses a printer ([Column 8, lines 9-15]) comprising the piezoelectric actuator (Figs. 2b/3) according to Claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable 
over Shimada in view of Miyazawa (U.S. Publication No. 2016/0284968; hereinafter “Miyazawa”).
Regarding claim 13, Shimada teaches the piezoelectric actuator according to Claim 1.  Shimada does not teach a robot.  
Miyazawa, however, does teach a robot (Fig. 9; [0016]).
It would have been obvious to one with ordinary skill in the art before the 
effective filing date of the claimed invention to have modified the device of Shimada to include the features of Miyazawa because it would increase the force to the driven body using resonance thereby increasing applicability to various devices.
Regarding claim 16, Shimada teaches the piezoelectric actuator according to Claim 1.  Shimada does not teach an electronic component transport apparatus.
Miyazawa, however, does teach an electronic component transport apparatus ([0016]; [0058).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Miyazawa because it would increase the force to the driven body using resonance thereby increasing applicability to various devices.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shimada view of Ifuku et al. (U.S. Publication No. 2005/0127780; hereinafter “Ifuku”).
Regarding claim 7, Shimada teaches the piezoelectric actuator according to Claim 6. Shimada does not teach a thickness of the intermediate layer is within a range of 2 nm to 6 nm.  
Ifuku, however, does teach a thickness of the intermediate layer (Fig. 2A, 32a) is within a range of 2 nm to 6 nm ([0079]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Ifuku because it would prevent decrease of the effective electric field thereby increasing of the piezoelectric displacement of the piezoelectric thin film. 
Regarding claim 9, Shimada teaches the piezoelectric actuator according to Claim 8. Shimada does not teach a thickness of the layer (Fig. 2A, 32a) 
Ifuku, however, does teach a thickness of the layer (Fig. 2A, 32b) located closest (Fig. 2A) to the vibration portion (Fig. 2A, 31), among the plurality of layers (Fig. 2A, 30) is within a range of 60 nm to 160 nm ([0079]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Ifuku because it would prevent decrease of the effective electric field thereby increasing of the piezoelectric displacement of the piezoelectric thin film. 
Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. 103 as being 
unpatentable over Shimada in view of Kubota et al. (U.S. Publication No. 2017/0155037; hereinafter “Kubota”).
Regarding claim 2, Shimada teaches the piezoelectric actuator according to Claim 1. Shimada does not teach the piezoelectric film is formed of a material having a perovskite type crystal structure and has a (100) orientation ratio which is larger than or equal to 90%.  
Kubota, however, does teach the piezoelectric film is formed of a material having a perovskite type crystal structure and has a (100) orientation ratio which is larger than or equal to 90% ([0152]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Kubota because it would improve 
Regarding claim 3, Shimada teaches the piezoelectric actuator according to Claim 1. Shimada does not teach a dielectric loss of the piezoelectric film is less than or equal to 2%.  
Kubota, however, does teach a dielectric loss of the piezoelectric film is less than or equal to 2% ([0321] – Table 4).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Kubota because it would reduce dielectric losses thereby increasing the retention rate of constant d31 and improving practicality.
Regarding claim 11, Shimada as modified teaches a piezoelectric drive device comprising: the piezoelectric actuator (Figs. 2b/3) according to Claim 2; and a driven member (Figs. 2b/3, 50/55/60 in combination) that is driven ([Column 4, lines 36- 45]) by a driving force ([Column 4, lines 36- 45]) from the piezoelectric actuator (Figs. 2b/3).  
Regarding claim 12, Shimada as modified teaches a piezoelectric drive device comprising: the piezoelectric actuator (Figs. 2b/3) according to Claim 3; and a driven member (Figs. 2b/3, 50/55/60 in combination
Regarding claim 20, Shimada as modified teaches a printer ([Column 8, lines 9-15]) comprising the piezoelectric actuator (Figs. 2b/3) according to Claim 2.
Claims 14-17 and 17-18 are rejected under 35 U.S.C. 103 as being 
unpatentable over Shimada in view of Kubota and further in view of Miyazawa.
Regarding claim 14, Shimada as modified teaches the piezoelectric actuator according to Claim 2.  Shimada does not teach a robot.  
Miyazawa, however, does teach a robot (Fig. 9; [0016]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Kubota and Miyazawa because it would improve alignment between the polarization moment and a direction of the strain on the piezoelectric film thereby increasing the piezoelectric constant at each temperature and because it would increase the force to the driven body using resonance thereby increasing applicability to various devices.
Regarding claim 15, Shimada as modified teaches the piezoelectric actuator according to Claim 3.  Shimada does not teach a robot.
Miyazawa, however, does teach a robot (Fig. 9; [0016]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Kubota and Miyazawa because it would reduce dielectric losses thereby increasing the retention rate of constant d31 
Regarding claim 17, Shimada as modified teaches the piezoelectric actuator according to Claim 2.  Shimada does not teach an electronic component transport apparatus.
Miyazawa, however, does teach an electronic component transport apparatus ([0016]; [0058]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Kubota and Miyazawa because it would improve alignment between the polarization moment and a direction of the strain on the piezoelectric film thereby increasing the piezoelectric constant at each temperature and because it would increase the force to the driven body using resonance thereby increasing applicability to various devices.
Regarding claim 18, Shimada as modified teaches the piezoelectric actuator according to Claim 3.  Shimada does not teach an electronic component transport apparatus.
Miyazawa, however, does teach an electronic component transport apparatus ([0016]; [0058]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shimada to include the features of Kubota and Miyazawa because it would 
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837